Citation Nr: 0631243	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-14 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for metastatic 
carcinoid cancer of the intestine and liver.  

2.  Entitlement to service connection for metastatic 
carcinoid cancer of the intestine and liver.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
October 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the RO.  

The veteran's claim was the subject of a previous decision.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  


FINDINGS OF FACT

1.  The evidence presented since a March 1998 rating decision 
by the RO is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
service connection.  

2.  The currently demonstrated metastatic carcinoid cancer of 
the intestine and liver loss is shown as likely as not to 
have had its clinical onset during the veteran's period of 
active service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for metastatic carcinoid 
cancer of the intestine and liver.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2006).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by metastatic carcinoid cancer of the 
intestine and liver is due to disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given the favorable action taken hereinbelow, no further 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's original claim of service 
connection for metastatic carcinoid cancer of the intestine 
and liver was denied in a rating decision by the RO in March 
1998.  

The veteran applied to reopen his claim in February 2002.  In 
an August 2002 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim.  

Thus, the March 1998 decision is final under 38 U.S.C.A. 
§ 7104(a).  The Board must first ascertain in this case 
whether new and material evidence has been received to reopen 
the claim.  

Since the March 1998 rating decision, the veteran has 
submitted a June 2002 statement from a private doctor who 
described how it was common for carcinoid tumors to have been 
present for many years without overt symptoms, thus delaying 
diagnosis of the disease.  Based on his experience and 
knowledge, the doctor stated with a reasonable degree of 
certainty that the veteran's carcinoid cancer had existed 
prior to November 1988.  

The veteran also submitted a VA examination report of June 
2003.  The examiner reviewed the claims file and concluded 
the carcinoid tumor was a very slow growing tumor that might 
have been present for years without overt symptoms and could 
escape attention.  The examiner opined that the veteran's 
tumor that was diagnosed in 1995 could have been present for 
as long as ten years prior to the diagnosis.  

This new evidence of record raises a reasonable possibility 
of substantiating the veteran's claim of service connection.  
Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for metastatic 
carcinoid cancer of the intestine and liver.  

Having reopened the veteran's claim, the next question is 
whether a final Board adjudication is warranted at the 
present time.  In view of the favorable outcome noted 
hereinbelow, there exists no possibility that the veteran 
will be prejudiced by such action.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board has reviewed the veteran's service medical records 
and observes that the records are negative for complaints of 
or treatment for a disability manifested by metastatic 
carcinoid cancer of the intestine and liver.  

Subsequent to service, from January 1993 to May 1997 the 
veteran was seen by a private doctor for treatment for his 
carcinoid tumor.  In March 1996 the veteran underwent a 
laparoscopic assisted small bowel resection procedure to 
treat the carcinoid tumor.  

In the May 1997 private treatment record, the doctor noted 
the metastatic carcinoid tumor appeared to be clinically 
stable.  The doctor stated further treatment was not 
recommended at that time.

During a November 1997 VA examination, the veteran reported 
the history of his carcinoid tumor.  The veteran was 
diagnosed with carcinoid tumor of the small intestine with 
metastasis to the liver and residuals and status post partial 
small bowel resection for carcinoid tumor.  

In a June 2002 statement, a private doctor described how 
carcinoid tumors could go undiagnosed for many years because 
they exhibited no overt symptoms and stated with a reasonable 
degree of certainty that the veteran's carcinoid cancer 
existed prior to November 1988.  

Finally, in a June 2003 VA examination, the examiner opined 
that the carcinoid tumor which was diagnosed in 1995 could 
have been present for as long as ten years prior to the 
diagnosis.  

The Board finds the evidence in this case to be in relative 
equipoise in showing that the veteran's current metastatic 
carcinoid cancer of the intestine and liver as likely as not 
was clinically present during the veteran's period of active 
service.  

By extending the benefit of the doubt to the veteran, service 
connection for the residuals of metastatic carcinoid cancer 
of the intestine and liver is warranted.  



ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for the residuals of metastatic 
carcinoid cancer of the intestine and liver.  

Service connection for the residuals of metastatic carcinoid 
cancer of the intestine and liver is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


